Case:19-19126-JGR Doc#:7 Filed:10/22/19              Entered:10/22/19 18:21:53 Page1 of 1




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO

IN RE:                                      )
                                            )      Case No. 19-19126
BOULDER DENTISTRY, P.C.                     )
EIN:                                        )      Chapter 11
                                            )
  Debtor.                                   )


            STATEMENT OF SMALL BUSINESS CASH FLOW STATEMENT

      The Debtor provides notice that it does not maintain a cash flow statement.

Dated: October 22, 2019                     Respectfully submitted,

                                            By:/s/ Aaron A. Garber
                                                 Aaron A. Garber #36099
                                                 Wadsworth Garber Warner Conrardy, P.C.
                                                 2580 West Main Street, Suite 200
                                                 Littleton, CO 80120
                                                 Telephone: (303) 296-1999
                                                 Telecopy: (303) 296-7600
                                                 Email: agarber@wgwc-law.com
